By the Court,

Nelson, J.
As an incident to the marriage contract which an infant is competent to enter into, he is liable to pay the debts of his wife contracted by her before marriage. Prior to her marriage, the wife was responsible for such debts, and unless the liability to pay them attached to the husband, her creditors would be remediless, as she cannot be sued alone, separate from her husband; and if she could, a judgment against her would be' fruitless, as all her estate is absolutely or qualifiedly vested in her husband. Reeve’s Dom. Rel. 234. Barnes, 95. The plea in this case therefore is bad, and the plaintiffs are entitled to judgment the defendants have leave to amend, on payment of costs.